487 F.2d 1330
In the Matter of BALASCO INDUSTRIES, INC., et al., N.Campbell NAPIER, Appellant,v.Nolan B. HARMON, Trustee of Balasco Industries, Inc., etal., Appellees.
No. 73-2226.
United States Court of Appeals,Fifth Circuit.
Dec. 20, 1973.

M. H. Blackshear, Jr., Richard P. Decker, Decatur, Ga., for appellant.
Oscar N. Persons, Ben F. Johnson, III, Atlanta, Ga., for appellees.
Before COLEMAN, AINSWORTH and GEE, Circuit Judges.
PER CURIAM:


1
After a careful consideration of the briefs and record in this matter, we conclude that the decision of the Referee, confirmed by the order of the district court, is correct in all respects and should be affirmed.